FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                               December 9, 2011
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                  Clerk of Court
                          FOR THE TENTH CIRCUIT


 KELLI MIKE,

             Plaintiff-Appellant,

 v.                                                    No. 11-5030
                                           (D.C. No. 4:09-CV-00363-JHP-FHM)
 PROFESSIONAL CLINICAL                                 (N.D. Okla.)
 LABORATORY, INC.,

             Defendant-Appellee.


                          ORDER AND JUDGMENT *


Before KELLY, GORSUCH, and MATHESON, Circuit Judges.



      This diversity action arose from a workplace drug test. Plaintiff-Appellant

Kelli Mike was an employee of Leisure Village Health Care Center. Leisure

Village obtained a urine sample from Ms. Mike and submitted it to

Defendant-Appellee Professional Clinical Laboratory, Inc. (“ProLab”) for

processing. Ms. Mike’s test results came back positive for marijuana. Leisure


      *
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Village reported the results to the Oklahoma Board of Nursing (“the Board”).

The Board placed Ms. Mike’s nursing license on probation and later revoked it.

Ms. Mike filed a complaint in federal court alleging that ProLab violated the

Oklahoma Standards for Workplace Drug and Alcohol Testing Act (the “Testing

Act”), Okla. Stat. Ann. tit. 40 § 551-565 (West 2011), and committed gross

negligence during the drug-testing process. 1

      The district court granted summary judgment for ProLab after concluding

that the civil remedy provision in the Testing Act did not apply to testing

facilities and that Ms. Mike had failed to establish that ProLab committed gross

negligence. We affirm in part and reverse and remand in part.

                                  I. Background

      Leisure Village is a long-term care, skilled nursing facility located in Tulsa,

Oklahoma. It contracted with ProLab for clinical laboratory services. In June

2007, at the time of the workplace drug test, Leisure Village employed Ms. Mike

as a Licensed Practical Nurse.

      The contract between Leisure Village and ProLab did not provide for

employee drug testing services, and ProLab was not licensed to perform forensic

drug tests. Nevertheless, a Leisure Village employee asked ProLab to pick up and



      1
       Plaintiff Mike filed two complaints. The other complaint was filed against
Leisure Village and other defendants in state court, where Ms. Mike accepted
defendants’ offer to allow judgment to be entered against them for $100,000.

                                        -2-
test urine samples that Leisure Village had collected from certain employees,

including Ms. Mike.

      Ms. Mike submitted her urine sample on June 28, 2007. The next day, a

ProLab employee picked up the collected, unsecured samples and transported

them to ProLab’s facility in Oklahoma City. ProLab did not test the samples.

Instead, ProLab contracted with Quest Diagnostics to test them. Ms. Mike’s urine

sample was not forwarded to Quest until July 11.

      Plaintiff Mike’s sample tested positive for marijuana. ProLab forwarded

the results to Leisure Village. The results were labeled: “FOR MEDICAL

TREATMENT ONLY . . . ANALYSIS WAS PERFORMED AS NON-FORENSIC

TESTING.” Aplt. App., Vol. 3 at 404. On July 17, Leisure Village reported the

results of Ms. Mike’s drug test to the Board. Ms. Mike did not return to Leisure

Village after she submitted her urine sample, and no one from Leisure Village

contacted her about her test results.

      In September 2007, Ms. Mike received a notice from the Board summoning

her to a meeting. At the meeting, the Board informed her that her workplace drug

test results indicated the use of controlled substances. The Board required her to

pay a $500 administrative fine and placed her nursing license on probationary

status. The Board further imposed requirements for her to meet during the

probationary period and warned that her license would be revoked if she did not

fulfill them. The requirements included: completing a substance abuse

                                        -3-
evaluation, an in-person course on Nursing Jurisprudence (4 hours), and an

in-person course on Critical Thinking (8 hours). She was also required to remain

free of alcohol while on probation and to submit to periodic body fluid testing

twice each month for twelve months, at her cost, with the results to be submitted

immediately to the Board.

      Ms. Mike failed to meet certain of these requirements during the

probationary period. As a result, the Board suspended her license and later

notified Ms. Mike that her license had been revoked.

      After Ms. Mike filed her complaint, ProLab moved for summary judgment.

The court issued a minute order indicating that it was going to grant ProLab’s

motion. On February 16, 2011, the court entered an Opinion and Order granting

the motion and entering judgment in favor of ProLab. Ms. Mike filed a timely

notice of appeal.

      After reviewing ProLab’s post-judgment motion for attorney fees, counsel

for Ms. Mike learned that the district court had contacted ProLab’s counsel to

request that he draft a proposed opinion and order granting summary judgment in

ProLab’s favor. Based on this discovery, Ms. Mike filed a Motion for Relief from

Judgment pursuant to Federal Rule of Civil Procedure 60(b). The district court

denied the motion. Ms. Mike did not file a notice of appeal from the district

court’s denial of her 60(b) motion.




                                        -4-
                                   II. Discussion

      We review de novo the district court’s decision to grant summary

judgment, applying the same standard as the district court. Lauck v. Campbell

Cnty., 627 F.3d 805, 809 (10th Cir. 2010). Summary judgment is appropriate

when “there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      Ms. Mike raises the following issues on appeal: (A) Is the judgment void

for lack of due process? (B) Did the district court err when it held that the

Testing Act does not provide a civil remedy for employees against testing

facilities? (C) Did the district court err when it held that Ms. Mike could not

prove a claim of gross negligence against ProLab?

      A. 60(b) Motion and Due Process

      Ms. Mike contends that “the manner in which the opinion and order was

solicited, drafted, and entered constitutes a failure of due process.” Aplt. Br. at

17. She made this argument in her Fed. R. Civ. P. 60(b) motion, which was filed

in the district court over three weeks after she filed her notice of appeal from the

February 16, 2011 judgment. The district court denied the 60(b) motion on

April 8. Ms. Mike did not file a separate appeal from the April 8 denial of her

60(b) motion. She states in her opening brief that “[t]his appeal is from the

February 16, 2011 Judgment which disposed of all of [Ms. Mike’s] claims and the

April 8, 2011 Minute Order which announced the denial of [Ms. Mike’s] Rule

                                          -5-
60(b) Motion.” Aplt. Br. at 10.

      We lack jurisdiction to consider Ms. Mike’s arguments regarding the denial

of her 60(b) motion because she failed to file a timely notice of appeal from that

order. “An appeal . . . may be taken only by filing a notice of appeal with the

district clerk within the time allowed by Rule 4.” Fed. R. App. P. 3(a)(1). “The

notice of appeal required by Rule 3 must be filed with the district clerk within 30

days after the judgment or order appealed from is entered.” Fed. R. App. P.

4(a)(1)(A). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

      Ms. Mike may not inject a challenge to the April 8 order denying her 60(b)

motion into her appeal from the February 16 judgment. See Jordan v. Bowen, 808

F.2d 733, 736-37 (10th Cir. 1987); see also 16A Charles Alan Wright et. al.,

Federal Practice & Procedure § 3949.1 (4th ed. 2008) (“In a circuit [, such as the

Tenth Circuit,] that shares the majority view that a pending appeal does not

prevent a district court from denying a Civil Rule 60(b) motion, the movant must

make sure to take an appeal from such a denial in order to preserve the right to

challenge the denial on appeal.”). 2



      2
       When a court requests counsel for the prevailing party to prepare a
proposed order, or in this case a proposed opinion and order, all parties should be
aware of the request and counsel should serve a copy of the proposed opinion and
order on opposing counsel no later than when it is submitted to the court.
Ms. Mike reports this did not happen, and ProLab does not suggest otherwise.

                                          -6-
      B. Civil Liability Under the Testing Act

      The parties dispute whether Ms. Mike may bring a civil action against a

testing facility for a violation of the Testing Act. In its summary judgment

motion, ProLab argued that the Testing Act authorizes a civil action remedy

against employers only. The district court agreed. Although we agree with the

district court’s conclusion, we reach that conclusion on different grounds. 3

      In concluding that the Testing Act does not provide for a civil action

against a testing facility, the district court explained that: (1) the Testing Act

clearly imposes a duty on employers, but the “Act is devoid . . . of any specific

reference to a duty owed to [an] employee on the part of a testing facility,” Aplt.

App., Vol. 1 at 128; and (2) the reference to exhaustion of administrative

remedies in § 563(A) and the nature of the damages provided for in § 563(B)

imply that the civil remedy was intended to be wielded only by employees against

employers.

      The district court’s first statement is not entirely correct. Although much

of the Testing Act refers to duties owed to an employee by an employer, there is



      3
        “We are free to affirm a district court decision on any grounds for which
there is a record sufficient to permit conclusions of law, even grounds not relied
upon by the district court.” United States v. Sandoval, 29 F.3d 537, 542 n.6
(10th Cir. 1994) (quotations omitted).




                                          -7-
at least one specific reference in the Act to a duty owed to an employee by a

testing facility. See Okla. Stat. Ann. tit. 40 § 560(C) (West 2011) (providing that

a testing facility owes a duty not to disclose to any employer any information

related to “[t]he general health, pregnancy or other physical or mental condition”

of the employee or the presence of any other drugs not requested by the

employer).

      The district court next relied on the language of the civil remedy provision,

which states:

      Any person aggrieved by a willful violation of the Standards for
      Workplace Drug and Alcohol Testing Act may institute a civil action
      in a court of competent jurisdiction within two (2) years of the
      person’s discovery of the alleged willful violation or of the
      exhaustion of any internal administrative remedies available to the
      person, or be barred from obtaining the relief provided for in
      subsection B of this section.

Id. § 563(A). The district court concluded that the reference to “the exhaustion of

internal administrative remedies” implies that the provision applies only to

actions against employers.

      As Ms. Mike argues in her opening brief, however, this language is

couched in the disjunctive—a person can sue within two years of the discovery of

the alleged violation or the exhaustion of internal administrative remedies.

Ms. Mike argues further that the civil remedy provision speaks in terms of an

aggrieved person bringing a civil action for a willful violation and does not

expressly limit that action to one against employers only.

                                         -8-
      The district court also relied on the damages provision to support its

interpretation, concluding that the damages “are clearly of a kind an employee

would seek from an employer, not a testing facility.” Aplt. App., Vol. 1 at 128.

But again, there is some flexibility in the statutory language. The damages

provision states:

      A prevailing party may be awarded declaratory or injunctive relief
      and compensatory damages, which may include, but not be limited to,
      employment, reinstatement, promotion, the payment of lost wages
      and other remuneration to which the person would have been entitled
      and payment of and reinstatement to full benefits and seniority
      rights. Reasonable costs and attorney fees may be awarded to the
      prevailing party.

Okla. Stat. Ann. tit. 40 § 563(B) (West 2011) (emphasis added). As Ms. Mike

explains, the provision states that compensatory damages “may include, but are

not limited to,” the damages related to the employer-employee relationship, which

means that there could be non-employment related compensatory damages

available to plaintiffs who sue testing facilities for violations of the Act.

      For the foregoing reasons, we do not consider the Testing Act’s language

alone sufficient to compel the conclusion that an employee may not bring a civil

action against a testing facility. We therefore employ principles of statutory

interpretation to discern the legislature’s true intent. See Ranken Energy Corp. v.

DKMT Co., 190 P.3d 1174, 1176 (Okla. Civ. App. 2008). No Oklahoma court has

ruled specifically on the question at issue in this case, although the Oklahoma

Supreme Court has explained generally that the Testing Act was “enacted in 1993

                                          -9-
to govern employers who test job applicants or employees for drugs or alcohol.”

Estes v. ConocoPhillips Co., 184 P.3d 518, 522 (Okla. 2008). That explanation of

the Testing Act’s purpose, however, does not conclusively resolve whether

plaintiffs may sue only employers for violations of the Act.

      “The goal of inquiry into the meaning of a statutory enactment is to

ascertain and give effect to the intent of the legislature.” State ex rel. Wright v.

Okla. Corp. Comm’n, 259 P.3d 899, 901 (Okla. Civ. App. 2011) (quotation

omitted). One way to determine legislative intent is to compare a statutory

provision before and after an amendment. See Indep. Fin. Inst. v. Clark, 990 P.2d

845, 852 (Okla. 1999) (“A subsequent amendment to an act can be used to

ascertain the meaning of a prior statute. Where the meaning of a prior statute is

subject to serious doubt and has not been judicially determined, the presumption

arises that a subsequent amendment was meant to clarify as opposed to change,

the prior statute.”); Tex. Cnty. Irrigation & Water Res. Ass’n v. Okla. Water Res.

Bd., 803 P.2d 1119, 1122 (Okla. 1990) (“If the meaning of an antecedent statute

was in doubt, a presumption arises that the amendatory act was intended to clarify

the existing law’s ambiguity. A clarification can be given retrospective

application if it does not impair vested rights.”).

      The parties did not provide much argument or authority to aid our

consideration of this issue of statutory interpretation. Our own research of the

statute’s legislative history, however, revealed that both the civil remedy and

                                         -10-
damages provisions were recently amended in May 2011, with the amended

provisions taking effect in November 2011. These amendments provide insight

into the original intent of the legislature. The amended civil remedy provision

now states:

      Any person aggrieved by a willful violation of the Standards for
      Workplace Drug and Alcohol Testing Act may institute a civil action
      in a court of competent jurisdiction within one (1) year of the
      alleged willful violation or be barred from obtaining the relief
      provided for in subsection B of this section. A willful violation of
      the Standards for Workplace Drug and Alcohol Testing Act
      requires proof by the preponderance of the evidence that the
      employer had a specific intent to violate the act.

Okla. Stat. Ann. tit. 40 § 563(A) (West 2011) (effective Nov. 1, 2011) (changes in

bold, strikeouts omitted). The newly added definition of a “willful violation”

clarifies the legislature’s intent that this provision provides for a civil action

against employers only.

      The amendments to the damages provision provide further support for the

conclusion that an employee may bring a civil action only against an employer for

violations of the Testing Act. The new provision states:

      A prevailing party may be awarded lost wages to which the person
      would have been entitled and an additional equal amount as
      liquidated damages. Interim earnings or amounts earnable with
      reasonable diligence by the aggrieved person shall operate to
      reduce the lost wages otherwise allowable. Reasonable costs and
      attorney fees may be awarded to the prevailing party, whether
      plaintiff or defendant.




                                          -11-
Okla. Stat. Ann. tit. 40 § 563(B) (West 2011) (effective Nov. 1, 2011) (changes in

bold, strikeouts omitted). These amendments, which provide for damages only in

the form of lost wages, indicate that the legislature wanted to limit actions to

those by an employee against an employer.

      Given the Testing Act’s overall purpose to govern employer-initiated drug

testing of employees, and the clarification provided by the newly amended

statutory provisions, we agree with the district court’s conclusion that civil

actions may only be brought against employers for willful violations of the

Testing Act. 4 Accordingly, we affirm summary judgment in favor of ProLab on

Ms. Mike’s Testing Act claim.

      C. Gross Negligence Claim

      The district court also granted summary judgment on Ms. Mike’s gross

negligence claim on the element of proximate cause. 5 Because we think




      4
       Although this is a question of first impression under Oklahoma law,
“[u]nder our own federal jurisprudence, we will not trouble our sister state courts
every time an arguably unsettled question of state law comes across our desks.
When we see a reasonably clear and principled course, we will seek to follow it
ourselves.” Pino v. United States, 507 F.3d 1233, 1236 (10th Cir. 2007).
      5
        The district court followed a circuitous route to this destination. Although
it found the Testing Act did not authorize Ms. Mike’s claims against the testing
lab, it nonetheless analyzed the Testing Act claim and decided that Ms. Mike
could not show proximate cause. When the court moved on to Ms. Mike’s gross
negligence claim, it relied on its proximate cause analysis to enter summary
judgment on that claim as well.

                                         -12-
reasonable jurors could disagree on this issue, we conclude that summary

judgment should not have been granted.

      The essential elements of a negligence claim are: (a) a duty owed by the

defendant; (b) a failure to properly exercise or perform that duty; and (c) the

defendant’s failure to exercise his duty of care is the proximate cause of

plaintiff’s injuries. See Thompson v. Presbyterian Hosp., Inc., 652 P.2d 260, 263

(Okla. 1982). A claim of gross negligence is the same as a negligence claim,

differing only as to degree. See NMP Corp. v. Parametric Technology Corp., 958

F. Supp. 1536, 1546 (N.D. Okla. 1997). Oklahoma law defines the degrees of

negligence as follows: “Slight negligence consists in the want of great care and

diligence; ordinary negligence in the want of ordinary care and diligence; and

gross negligence in the want of slight care and diligence.” Okla. Stat. Ann. tit. 25

§ 6 (West 2011).

      In support of her gross negligence claim, Ms. Mike alleged that ProLab

owed her a duty to be tested in accordance with all applicable state laws,

including the Testing Act and the State Board of Health rules, that ProLab

breached this duty by subjecting her to drug testing in violation of the Act, and

that ProLab’s actions were the proximate cause of her injuries. The court granted

summary judgment in favor of ProLab on this claim, concluding that any gross

negligence in failing to adhere to the Testing Act “was not the proximate cause of




                                        -13-
[Ms. Mike’s] injuries, having been supervened by [her] failure to maintain her

license.” Aplt. App., Vol. 1 at 141.

      We have previously summarized the applicable law on proximate and

supervening cause:

      Under Oklahoma law, if an unforeseeable event intervenes between
      the breach of duty, and that event directly causes the injury
      completely independent of the original breach, then the intervening
      cause becomes the supervening cause and breaks the causal nexus
      between the initial breach and the subsequent injury. The test to
      determine whether a supervening cause exists is whether the cause is
      (1) independent of the original act or omission, (2) adequate by itself
      to bring about the resulting harm to the plaintiff, and (3) not
      reasonably foreseeable by the defendant.

Woolard v. JLG Indus., Inc., 210 F.3d 1158, 1181 (10th Cir. 2000) (internal

alterations, quotations, and citations omitted).

      Although the district court mentioned only Ms. Mike’s conduct in failing to

abide by the terms of her probation as a supervening cause in its analysis of her

gross-negligence claim, we must also address ProLab’s argument that Leisure

Village’s forwarding the test results to the Nursing Board constituted a

supervening cause. The district court analyzed both causation arguments in its

discussion of the Testing Act claim. In doing so, the district court found that both

Ms. Mike’s and Leisure Village’s conduct were each (1) adequate to cause Ms.

Mike’s injuries, (2) an independent action, and (3) not reasonably foreseeable to

ProLab.




                                         -14-
       We disagree with the district court’s determination that the conduct of

Leisure Village and Ms. Mike were supervening causes of her injuries as a matter

of law. Reasonable jurors could disagree. See Tomlinson v. Love’s Country

Stores, Inc., 854 P.2d 910, 916 (Okla. 1993) (“The question of causation is one of

fact for the jury unless there is no evidence from which the jury could reasonably

find a causal nexus between the negligent act and the resulting injuries.”).

       First, the district court’s analysis of Ms. Mike’s failure to abide by the

terms of her probation assumes that Ms. Mike did not suffer any damages until

her probation violations and license revocation. But she began suffering damages

before her license was revoked. As a result of the drug test being reported to the

Nursing Board, she was placed on probation with a number of mandatory

requirements to fulfill. Some of these requirements caused her to incur financial

burdens. For example, within the first thirty days of her probationary period, she

was required to pay a $500 administrative penalty. In addition, she had to pay for

the costs of the classes and drug testing that were required as part of her

probation. Ms. Mike presented sufficient evidence to demonstrate a genuine

dispute as to whether her own actions were an adequate and independent cause of

all of her injuries.

       Second, we also disagree with the district court’s determination that

Leisure Village’s conduct was a supervening cause of Ms. Mike’s injuries as a

matter of law. To reach that conclusion, the district court had to find that ProLab

                                         -15-
could not have reasonably foreseen that Leisure Village would willfully disregard

the disclaimer that was printed on the test results, which indicated that the

analysis was performed as non-forensic testing, and submit them to the Nursing

Board. Under Oklahoma law, the foreseeability of an intervening cause is

ordinarily a question of fact for the jury. Thompson v. Presbyterian Hosp., Inc.,

652 P.2d 260, 264 (Okla. 1982). Foreseeability becomes a question of law only

when there is no contrary evidence and “but one reasonable inference may be

drawn from the adduced facts.” Id.

      “[V]iew[ing] the record in the light most favorable to the nonmoving

party,” Gwinn v. Awmiller, 354 F.3d 1211, 1215 (10th Cir. 2004), the evidence

here showed that ProLab was aware of and participated in Leisure Village’s

noncompliance with the Testing Act. Leisure Village contracted with ProLab to

provide laboratory services for Leisure Village’s nursing home patients. The

contract did not provide for employee drug testing services. ProLab was not

licensed to conduct forensic drug tests. Leisure Village asked ProLab to pick up

employee urine samples for drug screening, which ProLab did even though such

testing was not part of its contract. ProLab also was aware that Leisure Village

failed to complete the proper collection procedures, including chain of custody.

Even so, ProLab then sent the samples to Quest Diagnostics for testing and

submitted the test results to Leisure Village.




                                         -16-
      A rational jury could conclude that ProLab was aware that Leisure Village

previously disregarded the limits of its contract by requesting ProLab to perform

an unauthorized employee drug screen, and also was aware that Leisure Village

disregarded the collection procedures for forensic drug testing outlined in the

Testing Act. A rational jury could therefore infer that ProLab could reasonably

foresee Leisure Village’s also disregarding the non-forensic testing disclaimer on

the results ProLab submitted to it and reporting those results to the Nursing

Board. ProLab is not entitled to judgment as a matter of law on the question of

causation because the foreseeability of any intervening causes is a question of fact

for a jury to resolve.

      In the district court and on appeal, the parties focused almost exclusively

on the causation issue and did not fully address whether ProLab owed a duty to

Ms. Mike or whether it breached that duty during the testing process.

Accordingly, we take no position on those elements of Ms. Mike’s gross

negligence claim. Because the district court resolved this claim on the causation

element, which involves disputed issues of fact, summary judgment was improper.

      Accordingly, we AFFIRM the district court’s judgment in favor of ProLab

on the Testing Act claim, we REVERSE the district court’s judgment on the gross




                                        -17-
negligence claim, and we REMAND this case for further proceedings consistent

with this order and judgment.

                                                Entered for the Court



                                                Scott M. Matheson, Jr.
                                                Circuit Judge




                                     -18-